DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 11/14/2019.
In the instant application, claims 1 and 18 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 11/14/2019 are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 11-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Kraver et al. (“Kraver,” US 2016/0217614), published on July 28, 2016 in view of Arre’hn (“Arrehn,” US 9152309), patented on October 6, 2015.
Regarding claims 1 and 18, Kraver teaches a controller and a method for augmenting reality in a three-dimensional (3D) space (Kraver: see par. 0063 and Fig. 1; the server 101 may be configured to generate and manage a virtual environment that is displayed to a user via the HMD 106), comprising: 
	a memory that stores instructions (Kraver: see par. 0068 and Fig. 2; memory 204 may be configured to store information, data, content, applications, instructions, or the like, for enabling the apparatus to carry out various functions); and 
	a processor that executes the instructions (Kraver: see par. 0070 and Fig. 2; processor 202 may be configured to execute instructions stored in the memory 204), wherein the controller controls a display system configured to present virtual objects in the 3D space (Kraver: see par. 0124; virtual controls may be placed within the virtual environment so that as the user adjusts the viewing angle of the HMD, the virtual controls are displayed in the HMD when the viewing angle of the HMD corresponds to a physical position that maps to the virtual position of the control. Note: virtual controls are interpreted as virtual objects); when executed by the processor, the instructions cause the controller to perform a process including: detecting a first action by a user relative to a first location [physical object or a virtual object] in the 3D space (Kraver: see par. 0130; a determination is made as to whether the user’s view angle includes a virtual control. See par. 0037; a sensor may detect the presence of a physical object in the physical environment around the user, and create a virtual object within the virtual environment corresponding to the detected physical object); and selectively enabling or disabling a virtual operation member based on detecting the first action between the user and the first location [physical object or virtual object] in the 3D space (Kraver: see pars. 0129-0130; the viewing angle of the user to determine whether to enable or disable, or display, a particular virtual control. See par. 0135; the user may interact with an enabled virtual control. See pars. 0111-0112 and Fig. 5F;  items may be disposed radially about the sphere denoting the virtual control object in response to the user placing their hand within in an interactivity area about the sphere); and the virtual operational member is configured, when operated, to control operation of a machine in the 3D space (Kraver: see par. 0055; control objects may be employed to improve home automation systems, to control factory operations, to control mobile objects such as drones, and the like).   
Kraver does not appear to teach detecting a first action by a user relative to a first physical object or a virtual object and selectively enabling or disabling a virtual operating member based on detecting the first action between the user and the first physical object or virtual object.
However Arrehn teaches a method for locking and unlocking touch screen; wherein detecting a first action by a user relative to a first physical object or a virtual object (Arrehn: see col. 1 lines 64-67 and col. 2 lines 1-2; receiving a user selection moving slidable panel away from a position that covers one or more selectable controls, and unlocking the display for selection of the selectable controls while the slidable panel stays in a position that leave the selectable controls uncovered) and selectively enabling or disabling a virtual operating member based on detecting the first action between the user and the first physical object or virtual object (Arrehn: see col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection. Note: the selectable controls are enable or disable is based on whether the slidable panel is moved to cover the selectable controls or not).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Arrehn and Kraver in front of them to incorporate the enable/ disable selectable controls via slidable panel as disclosed by Arrehn  with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an intuitive and convenient interface that allows a user to readily user his/her device without accidentally providing touch input to the device. In addition, the user may readily access selectable controls when they need such access, simply by moving the cover out of the way (Arrehn: see col. 1 lines 50-58)
Regarding claim 2, Kraver and Arrehn teach the controller of claim 1,
Kraver and Arrehn further teach wherein the virtual object in the 3D space comprises a virtual cover for the virtual operational member (Arrehn: see col. 1 lines 64-67 and col. 2 lines 1-2; receiving a user selection moving slidable panel away from a position that covers one or more selectable controls, and unlocking the display for selection of the selectable controls while the slidable panel stays in a position that leave the selectable controls uncovered); and the first action comprises a first interaction when the user closes the virtual cover over the virtual operational member (Arrehn: see col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection).  
Regarding claim 3, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein the first action comprises a first interaction when the user depresses the first physical object or virtual object in the 3D space (Arrehn: see col. 1 lines 64-67 and col. 2 lines 1-2; receiving a user selection moving slidable panel away from a position that covers one or more selectable controls, and unlocking the display for selection of the selectable controls while the slidable panel stays in a position that leave the selectable controls uncovered. See col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection).  
Regarding claim 11, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein the virtual operation member is projected onto a second physical object in the 3D space (Kraver: see par. 0121 and Fig. 6; virtual control is displayed at the physical object position).  
Regarding claim 12, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein, when the virtual operational member is selectively disabled by the first action (Arrehn: see col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection), the virtual operational member is configured to be selectively enabled based on the controller detecting a second interaction between the user and the first physical object or the virtual object in the 3D space(Arrehn: see col. 1 lines 64-67 and col. 2 lines 1-2; receiving a user selection moving slidable panel away from a position that covers one or more selectable controls, and unlocking the display for selection of the selectable controls while the slidable panel stays in a position that leave the selectable controls uncovered), and when the virtual operational member is selectively enabled by the first action, the virtual operational member is configured to be selectively disabled based on the controller detecting a second interaction between the user and the first physical object or the virtual object in the 3D space (Arrehn: see col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection. Note: the selectable controls are enable or disable is based on whether the slidable panel is moved to cover the selectable controls or not).
Regarding claim 15, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein the machine comprises a display device and the control includes controlling the display device to display or not display content (Kraver: see par. 0063 and Fig. 1; the user control whether content is displayed on the user’s HMD device).  
Regarding claim 16, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein the 3D space is based on a pre-defined physical environment on which the virtual objects are superimposed by the display system (Kraver: see par. 0121 and Fig. 6; the virtual operation members are created at the positions of physical objects).  
Regarding claim 17, Kraver and Arrehn teach the controller of claim 1,
 Kraver and Arrehn further teach wherein the controller comprises a head-mountable display, and the 3D space is a space in which the user wears the head-mountable display (Kraver: see par. 0124; in a typical virtual environment, the display of the HMD is adjusted to display different areas of the virtual environment as the user adjusts the physical viewing angle of the HMD, and those displayed areas of the virtual environment generally correspond to the physical environment around the user).  
Regarding claim 20, Kraver and Arrehn teach the method of claim 18,
 Kraver and Arrehn further teach: covering the virtual operation member with the virtual object in the 3D space based on detecting the first action by the user (Arrehn: see col. 2 lines 4-7; receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection. Note: the selectable controls are enable or disable is based on whether the slidable panel is moved to cover the selectable controls or not).  

Claims 4-8 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Arrehn as applied to claim 1 above and further in view of MACIOCCI et al. (“Maciocci,” US 2012/0249416), published on October 4, 2012.
Regarding claim 4, Kraver and Arrehn teach the controller of claim 1,
Kraver and Arrehn do not appear to teach wherein the first action comprises a voice command from the user.
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises a voice command from the user (Maciocci: see par. 0276; an audio command spoken by the user is recognized such as to enlarge virtual object. See par. 0134; a voice command is used to anchor the virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 5, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the first action comprises a first interaction when the user makes a gesture in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises a first interaction when the user makes a gesture in the 3D space (Maciocci: see par. 0113; a user may execute a movement gesture corresponding to an input command, such as pointing a finger at the virtual object to close the virtual object. See par. 0134; detect a gestural input to anchor the virtual object 14).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 6, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the first action comprises positioning of a head of the user in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises positioning of a head of the user in the 3D space (Maciocci: see par. 0130; the processor may commence operation by receiving user position data such as the coordinates of a user’s location, information related to the user’s position within a room, and information related to an orientation of the user’s head).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 7, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the first action comprises positioning of eyes of the user in the 3D space. 
	However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the first action comprises positioning of eyes of the user in the 3D space (Maciocci: see par. 0151; the processor may utilize a body part, e.g., a pair of eyes, a nose, within the captured images to determine a location where the user is looking and orient the virtual object based on where the user is looking. See par. 0188; gaze detection).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 8, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the virtual operational member is selectively placed at a location in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the virtual operational member is selectively placed at a location in the 3D space (Maciocci: see par. 0124; a user input may be a command indicating that an input for anchoring the virtual object to a particular location).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 13, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the display system is configured to project a virtual cursor in the 3D space from the controller, and the first action comprises the user moving the virtual cursor onto a target.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the display system is configured to project a virtual cursor in the 3D space from the controller, and the first action comprises the user moving the virtual cursor onto a target (Maciocci: see par. 0287; the pointer may be an “input device related virtual object”, such as a mouse icon, a laser pointer virtual object, an arrow input device, that is displayed in three dimensions and that is placed on the virtual object and that can allow a user to highlight text, select, make input commands and provide inputs to the processor of the head mounted device).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Arrehn in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).

Claim 9 is rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Arrehn as applied to claim 1 above and further in view of Hill et al. (“Hill,” US 2016/0313902), published on October 27, 2016.
Regarding claim 9, Kraver and Arrehn teach the controller of claim 1,
	Kraver and Arrehn do not appear to teach wherein the virtual operational member comprises a virtual button.
	However Hill teaches a mixed environment display to control second devices using HMD; wherein the virtual operational member comprises a virtual button (Hill: see par. 0080 and Fig. 5B; a second graphical element 502B having selectable control elements, e.g., buttons for opening and closing the windows, and a button for locking the doors, can be displayed along with a real-world view of the vehicle 501).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hill, Kraver and Arrehn in front of them to incorporate the mixed environment using HMD as disclosed by Hill with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to improve user interaction with a large number of remote devices by allowing a user to selectively interact with a remote device by looking at a device or an object controlled by the device (Hill: see pars. 0025-0026).

Claims 10, 14 and 19 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Arrehn as applied to claim 1 above and further in view of Ota (“Ota,” US 2013/0050069), published on February 28, 2013
Regarding claim 10, Kraver and Arrehn teach the controller of claim 1,
Kraver and Arrehn do not appear to teach wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space.  
However Ota teaches a method for identify hand gesture in 3D space; wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space (Ota: see par. 0078; a user can control movement of  a virtual object such as a robot by the user’s had movements. A robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver and Arrehn in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).
Regarding claim 14, Kraver and Arrehn teach the controller of claim 1,
Kraver and Arrehn do not appear to teach wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operation member based on the processor detecting the first action.  
However Ota teaches a method for identify hand gesture in 3D space; wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operation member based on the processor detecting the first action (Ota: see par. 0078; a robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver and Arrehn in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).
Regarding claim 19, Kraver and Arrehn teach the method of claim 18,
Kraver and Arrehn do not appear to teach detecting a second action by the user; and moving the virtual operational member based on the second action.
However Ota teaches a method for identify hand gesture in 3D space; wherein detecting a second action by the user; and moving the virtual operational member based on the second action (Ota: see par. 0045; hand gesture may be used to move virtual objects).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver and Arrehn in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver/Arrehn to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
TAMAOKI et al. (US 2017/0076503): a gaze object is determined when the gaze duration has reached a given determined time and a first level menu display objects are displayed around the gaze object.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174